Allen, J.
delivered the opinion of the Court.
The Court is of opinion, that as it appears the ward was supported by his mother, who has preferred no charge against him for his education and support, and as it furthermore appears the guardian advanced large sums to the mother by the payment of accounts to merchants and others incurred in the maiutainance and support of herself and family, including the said ward, it is but just and reasonable that some allowance should be made to the guardian for a portion of such expenditures in his account with the ward; and as from the manner said accounts were kept and advances made, it would be impracticable to ascertain the precise amount of the said expenditures which should be charged to the ward, a *46proper and reasonable allowance should have been made for the support of the ward annually, and credited to the guardian.
The Court is further of opinion, that although there was no error in holding that after the termination of the guardianship, the account should have been adjusted and stated upon the ordinary principles as between debtor and creditor; yet the Court in the final decree has departed from these principles by compounding the interest from .the time that the guardianship closed, and rendering a decree for the aggregate sum, embracing interest as well as the balance of principal due at the close of the guardianship, with interest on such aggregate sum of principal and interest from the 1st November 1842 until paid.
The Court is therefore of opinion that said decree in the particulars aforesaid, is erroneous; therefore for these errors it is reversed with costs, and affirmed in all other respects, and remanded, to be proceeded in according to the principles aforesaid in order to a final decree.